                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIANA SHARNEE OREE,                        :
     Plaintiff,                             :      CIVIL ACTION
                                            :
       v.                                   :
                                            :
COMMISSIONER OF THE SOCIAL                  :
SECURITY ADMINISTRATION,                    :      No. 18-5501
     Defendant.                             :


                                           ORDER

       AND NOW, on September 24, 2019, upon consideration of Plaintiff Briana Oree’s Brief

in Support of her Request for Review (doc. 17) and the Commissioner’s Response (doc. 21), it is

ORDERED:

   1. Plaintiff’s Request for Review is GRANTED;

   2. The matter is REMANDED to the Commissioner for assignment to a new ALJ for a de

       novo hearing; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                    BY THE COURT:


                                                    _/s/ Timothy R. Rice_________________
                                                    TIMOTHY R. RICE
                                                    U.S. MAGISTRATE JUDGE
